Citation Nr: 1340451	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981 and from May 1981 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied a claim of service connection for multiple sclerosis. 

In July 2009 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the claims file. 

In May 2010 the Board remanded the issue identified on the title page to the RO for further development. 

In August 2012, the Board denied the Veteran's claim for service connection for multiple sclerosis and denied her claim for an increased rating for her service-connected tension headaches.  The Veteran timely appealed the Board's August 2012 decision of the denial of service connection for multiple sclerosis to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Veterans Court granted a Joint Motion for Partial Remand, vacating the Board's August 2012 decision in regards to the issue of entitlement to service connection for multiple sclerosis.  

In April 2013 the Veteran filed claims for service connection a neck condition, sleep apnea, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board's August 2012 decision was vacated and remanded by the Court based on a finding in the Joint Motion for Remand that a January 2012 VA medical opinion on which the Board had relied was insufficient as written.  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

The Board denied service connection in part based on a determination that the January 2012 VA medical opinion was more probative that a November 2004 private statement.  The June 2013 Joint Motion for Partial Remand stated that the January 2012 VA medical opinion did not address the Veteran's lay assertions of symptomatology in service, as well as those documented in the November 2004 private opinion.   In that regard, the Veteran has asserted that service connection is warranted for multiple sclerosis because she manifested symptoms during service including neck and back pain, numbness, tingling, memory loss, falls, and losing her hair, which she contends are early manifestations of multiple sclerosis.  

Thus, the Board finds that the Veteran's claim should be remanded in order for the Veteran's claims file to be sent to the January 2012 VA examiner for an addendum opinion in compliance with the findings of the Joint Motion.  If the January 2012 VA examiner is not available, the Veteran's claims file must be sent to an appropriate VA examiner for the requested opinion.  The addendum opinion should address whether the Veteran's reported symptoms during service represent an early manifestation of her current multiple sclerosis. 

Accordingly, the case is REMANDED for the following action:

1.  The RO contact the Veteran by letter and ask her to provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file or with Virtual VA/VBMS.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   Thereafter, the Veteran's claims file should be returned to the January 2012 VA examiner for an addendum opinion; if the January 2012 VA is unavailable, the addendum opinion may be provided by another appropriate medical professional.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file must be made available to and be reviewed by the examiner.

The examiner is requested to provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis is related to her military service.  

The examiner must specifically discuss the Veteran's reported in-service symptomatology and whether or not it was an early manifestation of multiple sclerosis.  The examiner should refer to the Veteran's testimony before the Board, her correspondence to VA and the November 2004 private medical opinion, as well as to the previous VA examination/opinion in January 2012.  

The examiner is advised that the Veteran is competent to report observable symptoms, and that her reports must be considered in formulating the opinion.

The rationale for all opinions expressed should be provided.  If an opinion cannot be expressed without resorting to speculation, the reasons that is so should be expressed.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion in regard to any final outcome warranted.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


